Citation Nr: 0903063	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-06 559	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for heart disease, to include 
tachycardia.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1945 to November 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2006 rating decision of the Manila RO that, in pertinent 
part, declined to reopen the veteran's claim of service 
connection for heart disease, to include tachycardia.  In May 
2008, the case was remanded for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. An unappealed July 1949 rating decision denied service 
connection for heart disease, to include tachycardia, 
essentially because such disability was not shown; a 
subsequent unappealed rating decision in July 2002 continued 
the denial, essentially because there was no evidence that 
the veteran's current heart disease, to include tachycardia, 
was related to his service.

2. Evidence received since the July 2002 rating decision does 
not tend to show that the veteran's current heart disease, to 
include tachycardia, is related to his service; does not 
relate to the unestablished fact necessary to substantiate 
the claim of service connection for heart disease, to include 
tachycardia; and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of entitlement to service connection for heart disease, 
to include tachycardia, may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to the August 2006 
rating decision,.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A May 2006 letter advised him of his and VA's 
responsibilities in the development of evidence to 
substantiate his claim.  In addition, it instructed him that 
new and material evidence was required to reopen his claim; 
explained what new and material evidence meant; and outlined 
what evidence was needed to substantiate the claim.  A May 
2008 letter specifically advised him that for evidence to be 
considered new and material, it would have to show that his 
current heart disease, to include tachycardia, was related to 
his service.  These notices complied substantially with the 
notice requirements for claims to reopen in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and the claim was 
readjudicated after all critical notice was issued, and 
development sought by the Board was completed.  See August 
2008 Supplement Statement of the Case.  The veteran has had 
ample opportunity to respond/supplement the record, and is 
not prejudiced by any technical notice deficiency that may 
have occurred during the process.  It is not alleged 
otherwise.   In compliance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), a March 2008 letter informed the 
veteran of disability rating and effective date criteria.

The veteran's service treatment records (STRs) were 
previously associated with his claims file, and pertinent 
postservice treatment records have been secured.  The RO had 
arranged for VA examinations previously, in April 1949 and 
July 1949.  The RO did not arrange for a current VA 
examination because it was not warranted.  In a claim to 
reopen, the duty to assist by arranging for a VA examination 
is not triggered unless new and material evidence is 
received.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

A July 1949 rating decision denied the veteran's original 
claim of service connection for heart disease, to include 
tachycardia, essentially because there was no medical 
evidence of a diagnosis of such disability.  The veteran did 
not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105.  A subsequent unappealed rating decision in July 2002 
continued the denial, finding there was no (medical) evidence 
that the veteran's current heart disease, to include 
tachycardia, was related to his service; this is the most 
recent final decision in this matter.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the revised definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain chronic diseases (including organic heart disease) 
may be presumed to have been incurred or aggravated in 
service if they become manifest to a compensable degree 
within a year following discharge from active duty.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307, 3.309.  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Evidence of record in July 2002 included the veteran's STRs, 
which showed that in November 1945, he was physically 
disqualified from service due to poor physical condition and 
tachycardia.  A March 1949 letter from the veteran's 
physician, Dr. L.T.L., stated that he had treated the veteran 
from November to December 1945 for pulmonary tuberculosis and 
tachycardia, which was a symptom of anemia, found to be 
secondary to the pulmonary tuberculosis.  On April 1949 VA 
examination, which included a chest X-ray, there was no 
evidence of heart disease or tachycardia found.  On July 1949 
VA examination, which also included a chest X-ray 
examination, tachycardia was not found.  A June 2001 medical 
certificate from President Ramon Magsaysay Memorial Hospital 
stated that the veteran had been treated on an outpatient 
basis, and angina pectoris was diagnosed.  

Evidence received since the July 2002 rating decision 
includes a May 2006 letter from Veterans Memorial Medical 
Center stating that they started operating in January 1956, 
and therefore do not have records of treatment for the 
veteran from 1943 to 1947.  An October 2006 medical 
certificate from the Rural Health Unit & Cabangan Infirmary 
shows that the veteran was treated for coronary artery 
disease inferior wall ischemia.  A November 2007 chest X-ray 
showed minimal bilateral upper lung fibrotic infiltrates and 
questionable activity of his Koch's infection.  He had a 
normal heart size, an atherosclerotic aorta, and his 
diaphragms and bony thoracic cage were intact.  In November 
2007, his physician Dr. D.A.E-V., stated that the veteran had 
complained of chest pain and easy fatiguability; pulmonary 
tuberculosis and sinus tachycardia were diagnosed.  

In support of his claim, the veteran also submitted excerpts 
of medical literature related to ventricular tachycardia, 
ventricular fibrillation, and coronary artery disease.  

In January 2009 the veteran submitted a letter explaining his 
service and photocopies of medical statements dated in April 
and May 2007 essentially to the effect that he is disabled 
due to various disabilities, and needs financial assistance.  

As the claim was previously denied because there was no 
evidence that the veteran's current heart disease, became 
manifest to a compensable degree within a year following his 
discharge from service, or might be related to his 
tachycardia in service, for evidence received to be new and 
material, it must relate to these unestablished facts, i.e., 
it must tend to show that the current heart disease was 
manifest to a compensable degree in the first postservice 
year, or is otherwise related to his service.

Evidence received since July 2002 is new to the extent it was 
not previously of record; however, none of the evidence 
addresses the two unestablished facts noted above.  The 
various treatment records added to the record since July 2002 
do not show that he had tachycardia of a compensable degree 
in his first postservice year.  [Notably, there was no heart 
disease or tachycardia shown during his April and July 1949 
VA examinations, suggesting that the tachycardia he 
experienced in 1945, and while he was in service, had 
resolved.]  The treatment records added to the record since 
July 2002 only show current diagnosis and treatment of heart 
disease, without relating such disability to his service.  
The medical literature the veteran has submitted is not 
specific as to his situation, and is not probative of his 
claim.  As for the veteran's own statements relating his 
current heart disease to service, they are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).   Finally, none of the medical 
statements submitted by the veteran in January 2009 addresses 
the matter of a nexus between his disabilities (including 
cardiovascular) and his service.  Consequently, this evidence 
is not relevant to the matter at hand.

In summary, none of the additional evidence received since 
the July 2002 rating decision tends to show that the 
veteran's heart disease is related to his service; thus, none 
addresses the unestablished fact necessary to substantiate 
his claim.  Accordingly, the additional evidence received 
since the final July 2002 rating decision does not raise a 
reasonable possibility of substantiating the claim, and is 
not material.  Hence, the claim of service connection for 
heart disease, to include tachycardia, may not be reopened.



ORDER

The appeal to reopen a claim of service connection for heart 
disease, to include tachycardia, is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


